 



EXHIBIT 10.15

USF CORPORATION
CAPITAL ACCUMULATION PLAN
Effective January 1, 2003

Purpose

     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of USF Corporation, a
Delaware corporation, and its subsidiaries, if any, that participate in this
Plan. The Plan is designed to qualify under ERISA as an unfunded plan maintained
by the Company primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees. If, for any
reason, including, but not limited to, the promulgation of regulations by the
United States Department of Labor, this Plan, either in form or in operation,
shall fail to so qualify, the Plan shall be revised, as necessary, and
notwithstanding any other limitations herein, to comply with the requirements
for maintaining such an unfunded plan.

ARTICLE 1
Definitions

     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:



1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the Company Contribution Account balance.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.   1.2   “Annual Company Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.1.   1.3   “Annual
Installment Method” shall be an annual installment payment over the number of
years selected by the Participant or by the Committee, as applicable, in
accordance with this Plan, calculated as follows: (i) for the first annual
installment, the vested Account Balance of the Participant shall be calculated
as described in Section 5.1, 6.1, 7.2 or 9.1, as applicable, and (ii) for
remaining annual installments, the vested Account Balance of the Participant
shall be calculated on every applicable anniversary of such date in (i). Each
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a ten (10) year Annual Installment Method, the first
payment shall be 1/10 of the vested Account Balance, calculated as described in
this definition. The following year, the payment shall be 1/9 of the vested
Account Balance, calculated as described in this definition.

-1-



--------------------------------------------------------------------------------



 



1.4   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 10, that are entitled to receive
benefits under this Plan upon the death of a Participant.   1.5   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.6   “Board” shall mean the board of
directors of the Company.   1.7   “Cause” shall mean (i) the willful or
intentional failure of a Participant to perform duties or to observe the terms
and conditions of his or her employment with the Employer (including repeated
occurrences of grossly inadequate performance); or (ii) illegal or unethical
conduct of a Participant that relates to the performance of the duties and
obligations of his or her employment with the Employer. Illegal conduct shall be
grounds for termination of the Participant’s employment for “Cause” only if the
Participant knew, or should have known in the course of the reasonable discharge
of his or her duties, that the conduct in question was illegal.   1.8   “CEO”
shall mean the Chief Executive Officer of the Company.   1.9   “Change in
Control” shall mean:



  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or any comparable successor provisions, referred
herein as “Person”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty percent (30%) or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (a), the following acquisitions shall not constitute
a Change in Control; (I) any acquisition directly from the Company, (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with subclauses (i), (ii) or (iii) of
Section 1.9(c); or     (b)   Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of any actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

-2-



--------------------------------------------------------------------------------



 



  (c)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, thirty percent (30%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Board of Directors of the Company at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination.



1.10   “Claimant” shall have the meaning set forth in Section 15.1.   1.11  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.12   “Committee” shall mean the Administrative Committee
described in Article 13.   1.13   “Company” shall mean USF Corporation, a
Delaware corporation, and any successor to all or substantially all of the
Company’s assets or business.   1.14   “Company Contribution Account” shall mean
(i) the sum of the Participant’s Annual Company Contribution Amounts, plus
(ii) amounts credited or debited in accordance with all the applicable crediting
and debiting provisions of this Plan that relate to the Participant’s Company
Contribution Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Company Contribution Account.   1.15   “Compensation Committee” shall mean the
Compensation Committee of the Board.   1.16   “Crediting Rate” shall mean an
interest rate, stated as an annual rate, determined and announced by the
Committee before the Plan Year for which it is to be used; provided, however
that the Committee may, in its sole discretion, adjust the Crediting Rate for
any Plan Year during such Plan Year.

-3-



--------------------------------------------------------------------------------



 



1.17   “Disability” or “Disabled” shall mean a period of disability during which
a Participant qualifies for permanent disability benefits under the
Participant’s Employer’s long-term disability plan, or, if a Participant does
not participate in such a plan, a period of disability during which the
Participant would have qualified for permanent disability benefits under such a
plan had the Participant been a participant in such a plan, as determined in the
sole discretion of the Committee. If the Participant’s Employer does not sponsor
such a plan, or discontinues to sponsor such a plan, Disability shall be
determined by the Committee in its sole discretion.   1.18   “Disability
Benefit” shall mean the benefit set forth in Article 7.   1.19   “Election Form”
shall mean the form established from time to time by the Committee that a
Participant completes, signs and returns to the Committee to make an election
under the Plan.   1.20   “Employee” shall mean a person who is an employee of
any Employer.   1.21   “Employer(s)” shall mean the Company and/or any of its
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.   1.22   “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as it may be amended from time to time.   1.23   “Participant” shall
mean any Employee (i) who is selected to participate in the Plan, (ii) who
elects to participate in the Plan, (iii) who signs a Plan Agreement, an Election
Form and a Beneficiary Designation Form, (iv) whose signed Plan Agreement,
Election Form and Beneficiary Designation Form are accepted by the Committee,
(v) who commences participation in the Plan, and (vi) whose Plan Agreement has
not terminated. A spouse or former spouse of a Participant shall not be treated
as a Participant in the Plan or have an account balance under the Plan, even if
he or she has an interest in the Participant’s benefits under the Plan as a
result of applicable law or property settlements resulting from legal separation
or divorce.   1.24   “Plan” shall mean the Company’s Capital Accumulation Plan,
which shall be evidenced by this instrument and by each Plan Agreement, as they
may be amended from time to time.   1.25   “Plan Agreement” shall mean a written
agreement, as may be amended from time to time, which is entered into by and
between an Employer and a Participant. Each Plan Agreement executed by a
Participant and the Participant’s Employer shall provide for the entire benefit
to which such Participant is entitled under the Plan; should there be more than
one Plan Agreement, the Plan Agreement bearing the latest date of acceptance by
the Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.26   “Plan Year”
shall mean a period beginning on January 1 of each calendar year and continuing
through December 31 of such calendar year.

-4-



--------------------------------------------------------------------------------



 



1.27   “Retirement”, “Retire(s)” or “Retired” shall mean, with respect to an
Employee, severance from employment from all Employers on or after the
attainment of both (i) age sixty (60) and (ii) ten (10) Years of Service for any
reason other than a leave of absence, death or Disability.   1.28   “Retirement
Benefit” shall mean the benefit set forth in Article 5.   1.29   “Survivor
Benefit” shall mean the benefit set forth in Article 9.   1.30   “Termination
Benefit” shall mean the benefit set forth in Article 6.   1.31   “Termination of
Employment” shall mean the severing of employment with all Employers,
voluntarily or involuntarily, for any reason other than Retirement, Disability,
death or an authorized leave of absence.   1.32   “Trust” shall mean one or more
trusts established pursuant to a trust agreement, between the Company and the
trustee named therein, as amended from time to time.   1.33   “Years of Plan
Participation” shall mean the total number of full Plan Years a Participant has
been a Participant in the Plan while employed by one or more Employers. Any
partial year shall not be counted. Notwithstanding the previous sentence, a
Participant’s first Plan Year of participation shall be treated as a full Plan
Year for purposes of this definition, even if it is only a partial Plan Year of
participation. Notwithstanding any provision of this Plan that may be construed
to the contrary, any period after the Participant has experienced a Termination
of Employment shall not be counted.   1.34   “Years of Service” shall mean the
total number of full years in which a Participant has been employed by one or
more Employers. For purposes of this definition, a year of employment shall be a
365 day period (or 366 day period in the case of a leap year) that, for the
first year of employment, commences on the Employee’s date of hiring and that,
for any subsequent year, commences on an anniversary of that hiring date. Any
partial year of employment shall not be counted.

ARTICLE 2

Selection, Enrollment, Eligibility



2.1   Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees of the Employers, as
determined by the Compensation Committee in its sole discretion. From that
group, the CEO shall select, in his or her sole discretion, Employees to
participate in the Plan.   2.2   Enrollment Requirements. As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within 30 days after he or she is selected to participate in the Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.   2.3  
Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified

-5-



--------------------------------------------------------------------------------



 



    time period, that Employee shall commence participation in the Plan on the
first day of the month following the month in which the Employee completes all
enrollment requirements. If an Employee fails to meet all such requirements
within the period required, in accordance with Section 2.2, that Employee shall
not be eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.   2.4   Termination of Participation. If the Committee determines in
its sole and absolute discretion, at any time and for any reason or no reason,
that a Participant no longer qualifies to participate in this Plan, the
Committee shall have the right to (i) direct the Participant’s Employer to cease
crediting Annual Company Contribution Amounts to such Participant, and
(ii) cease crediting the Participant with additional Years of Plan Participation
for purposes of calculating the Participant’s vesting percentage, as set forth
in Section 3.2. If the Committee determines that a Participant no longer
qualifies to participate in this Plan, the Participant will continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles 5, 6, 7 or 9 in accordance with the provisions of those Articles.

ARTICLE 3

Company Contribution/Crediting/Taxes



3.1   Annual Company Contribution Amount. For each Plan Year, an Employer, in
its sole discretion, may, but is not required to, credit any amount it desires
to any Participant’s Company Contribution Account under this Plan, which amount
shall be for that Participant the Annual Company Contribution Amount for that
Plan Year. The amount so credited to a Participant may be smaller or larger than
the amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount described in this Section 3.1, if any,
shall be credited on a date or dates to be determined by the Committee, in its
sole discretion.   3.2   Vesting.



  (a)   A Participant shall be vested in his or her Account Balance on the basis
of the Participant’s Years of Plan Participation at the time the Participant
experiences a Termination of Employment, in accordance with the following
schedule:

-6-



--------------------------------------------------------------------------------



 



              Vested Percentage of Years of Plan Participation

--------------------------------------------------------------------------------

  Account Balance

--------------------------------------------------------------------------------

Years of Plan Participation less than 5
    0 %
5 or more Years of Plan Participation, but less than 6
    50 %
6 or more Years of Plan Participation, but less than 7
    60 %
7 or more Years of Plan Participation, but less than 8
    70 %
8 or more Years of Plan Participation, but less than 9
    80 %
9 or more Years of Plan Participation, but less than 10
    90 %
10 or more Years of Plan Participation
    100 %



  (b)   Notwithstanding anything to the contrary contained in this Section 3.2,
(i) in the event a Participant becomes eligible to Retire while employed by one
or more Employers, or (ii) in the event of the Participant’s death or Disability
while employed by one or more Employers, or (iii) upon a Change in Control while
a Participant is employed by one or more Employers, the Participant’s Account
Balance shall immediately become 100% vested (if it is not already vested in
accordance with the above vesting schedule).     (c)   Notwithstanding
Section 3.2(a) above, the vesting schedule for a Participant’s Account Balance
shall not be accelerated to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Section 280G of the Code
to become effective. In the event that all of a Participant’s Account Balance is
not vested pursuant to such a determination, the Participant may request
independent verification of the Committee’s calculations with respect to the
application of Section 280G. In such case, the Committee shall provide to the
Participant within ninety (90) days of such a request detailed supporting
calculations prepared by a nationally recognized accounting firm selected by the
Committee and reasonably acceptable to the Participant (the “Accounting Firm”)
that the acceleration would cause the deduction limitations of Section 280G to
become effective. The cost of such independent verification shall be paid for by
the Company.     (d)   Section 3.2(c) shall not prevent the acceleration of the
vesting schedule applicable to a Participant’s Company Contribution Account if
such Participant is entitled to a “gross-up” payment, to eliminate the effect of
the Code section 4999 excise tax, pursuant to his or her employment agreement or
other agreement entered into between such Participant and the Employer



3.3   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

-7-



--------------------------------------------------------------------------------



 



  (a)   Crediting or Debiting Method. Interest shall be credited or debited to a
Participant’s Account Balance and compounded on a daily basis in accordance with
the rules and procedures established by the Committee, in its sole discretion,
based on the Crediting Rate for such Plan Year. For purposes of crediting a
Participant’s Account Balance in accordance with this Section 3.3(a), if a
Participant receives a distribution under the Plan, such Participant’s Account
Balance shall be reduced by the amount of the distribution no earlier than one
business day prior to the distribution. The Participant’s Account Balance shall
continue to be credited or debited on a daily basis in accordance with this
Section 3.3(a) during the period in which the Participant or his or her
Beneficiary is being paid a Retirement Benefit, Survivor Benefit or Disability
Benefit pursuant to an Annual Installment Method. However, if a Participant
experiences a Termination of Employment, no additional amounts shall be credited
or debited to the Participant’s Account Balance in accordance with this
Section 3.3(a) after the date on which the Participant’s vested Account Balance
is calculated pursuant to Section 6.1, regardless of whether the Participant’s
Termination Benefit is paid in a lump sum or pursuant to an Annual Installment
Method.     (b)   No Actual Investment. Notwithstanding any other provision of
this Plan that may be interpreted to the contrary, the Crediting Rate is to be
used for measurement purposes only, and the calculation of additional amounts
and the crediting or debiting of such amounts to a Participant’s Account Balance
shall not be considered or construed in any manner as an actual investment of
his or her Account Balance in any underlying investment fund used by the
Committee to calculate the Crediting Rate. In the event that the Company or the
trustee (as that term is defined in the Trust), in its own discretion, decides
to invest funds in any underlying investment fund used by the Committee to
calculate the Crediting Rate, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.



3.4   FICA and Other Taxes.



  (a)   Account Balance. When a participant becomes vested in a portion of his
or her Account Balance, the Participant’s Employer(s) shall withhold from the
Participant’s base annual salary and/or bonus, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes due on
such vested portion of his or her Account Balance. If necessary, the Committee
may reduce the vested portion of the Participant’s Account Balance in order to
comply with this Section 3.4.     (b)   Distributions. The Participant’s
Employer(s), or the trustee of the Trust, shall withhold from any payments made
to a Participant under this Plan all federal, state and local income, employment
and other taxes required to be withheld by the Employer(s), or the trustee of
the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) or the trustee of the
Trust.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 4
Deduction Limitation



4.1   Deduction Limitation on Benefit Payments. If an Employer determines in
good faith prior to a Change in Control that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Employer
would not be deductible by the Employer solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Employer to
ensure that the entire amount of any distribution to the Participant pursuant to
this Plan prior to the Change in Control is deductible, the Employer may defer
all or any portion of a distribution under this Plan. Any amounts deferred
pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.3 above, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited
thereon shall be distributed to the Participant or his or her Beneficiary (in
the event of the Participant’s death) at the earliest possible date, as
determined by the Employer in good faith, on which the deductibility of
compensation paid or payable to the Participant for the taxable year of the
Employer during which the distribution is made will not be limited by
Section 162(m), or if earlier, the effective date of a Change in Control.
Notwithstanding anything to the contrary in this Plan, the Deduction Limitation
shall not apply to any distributions made after a Change in Control.

ARTICLE 5
Retirement Benefit



5.1   Retirement Benefit. A Participant who Retires shall receive, as a
Retirement Benefit, his or her vested Account Balance, calculated as of the
close of business on or around a date following the Participant’s Retirement, as
selected by the Committee, in its sole discretion, based on the date on which
such payments commence pursuant to Section 5.2 below.   5.2   Payment of
Retirement Benefit. A Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive the
Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of
not less than 5 nor more than 15 years. The Participant may change his or her
election to an allowable alternative payout period by submitting a new Election
Form to the Committee, provided that any such Election Form is submitted to and
accepted by the Committee in its sole discretion at least twelve (12) months
prior to the Participant’s Retirement. The Election Form most recently accepted
by the Committee shall govern the payout of the Retirement Benefit; provided,
however, that if the Participant’s vested Account Balance, calculated as
described in Section 5.1 above, is less than $100,000, the Participant shall
receive his or her Retirement Benefit in a lump sum payment, regardless of any
election such Participant may have made. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than sixty (60) days after the
last day of the Plan Year in which the Participant Retires. Remaining
installments, if any, shall be paid on or around the anniversary of the date on
which the previous installment payment was made.

-9-



--------------------------------------------------------------------------------



 



ARTICLE 6
Termination Benefit



6.1   Termination Benefit. A Participant who experiences a Termination of
Employment shall receive a Termination Benefit, which shall be equal to the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the Participant experiences a Termination of
Employment, as determined by the Committee in its sole discretion.   6.2  
Payment of Termination Benefit. If a Participant’s vested Account Balance,
calculated as described in Section 6.1 above, is less than $100,000, such
Participant shall receive his or her Termination Benefit in a lump sum payment.
If a Participant’s vested Account Balance, calculated as described in
Section 6.1 above, is equal to or greater than $100,000, then the Committee
shall, in its sole discretion, pay such Participant’s Termination Benefit in a
lump sum or pursuant to an Annual Installment Method over a period not to exceed
5 years. The lump sum payment shall be made, or installment payments shall
commence, no later than sixty (60) days after the date on which the Participant
experiences a Termination of Employment. Remaining installments, if any, shall
be paid no later than sixty (60) days after each anniversary of the date on
which the Participant experienced a Termination of Employment.

ARTICLE 7
Disability Benefit



7.1   Continued Eligibility. A Participant suffering a Disability shall, for
benefit purposes under this Plan, continue to be considered to be employed and
shall be eligible for the benefits provided for in Articles 5, 6, 7 or 9 in
accordance with the provisions of those Articles. Notwithstanding the above, the
Committee shall have the right to, in its sole and absolute discretion and for
purposes of this Plan only, deem the Participant’s employment to have terminated
at any time after such Participant is determined to be suffering a Disability.  
7.2   Disability Benefit. If the Committee, in its sole and absolute discretion,
deems a Disabled Participant’s employment to have terminated for purposes of
this Plan, the Participant will receive a Disability Benefit. The Disability
Benefit shall be equal to his or her vested Account Balance, calculated as of
the close of business on or around the date on which the Disabled Participant’s
employment is deemed to have terminated. If a Participant’s vested Account
Balance, calculated as described in the previous sentence, is less than
$100,000, such Participant shall receive his or her Disability Benefit in a lump
sum payment. If a Participant’s vested Account Balance, calculated as described
above, is equal to or greater than $100,000, the Committee shall, in its sole
discretion, pay such Participant’s Disability Benefit in a lump sum or pursuant
to an Annual Installment Method over a period not to exceed 5 years. The lump
sum payment shall be made, or installment payments shall commence, within sixty
(60) days of the date on which the Disabled Participant’s employment is deemed
to have terminated. Remaining installments, if any, shall be paid no later than
sixty (60) days after each anniversary of the date on which the Disabled
Participant’s employment is deemed to have terminated.

-10-



--------------------------------------------------------------------------------



 



ARTICLE 8
Forfeiture of Benefits



8.1   Forfeiture of Benefits. Notwithstanding any provision of this Plan to the
contrary, the right of a Participant and his or her Beneficiaries to be eligible
to receive or to continue to receive benefits hereunder is expressly conditioned
upon the Participant neither (i) having ceased to be employed by the Company or
any of its subsidiaries for Cause, nor (ii) having violated any employment
agreement or noncompete agreement between the Participant and the Company or any
of its subsidiaries. If the Committee, in its sole discretion, determines that a
Participant has violated either of these conditions, the Participant and his or
her Beneficiaries shall forfeit any benefits not yet received under this Plan.

ARTICLE 9
Survivor Benefit



9.1   Survivor Benefit. The Participant’s Beneficiary(ies) shall receive a
Survivor Benefit upon the Participant’s death which will be equal to (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date of the Participant’s death, as selected by the Committee in
its sole discretion, if the Participant dies prior to his or her Retirement,
Termination of Employment or Disability, or (ii) the Participant’s unpaid
Retirement Benefit, Termination Benefit or Disability Benefit, as applicable,
calculated as of the close of business on or around the date of the
Participant’s death, as selected by the Committee in its sole discretion, if the
Participant dies after his or her Retirement, Termination of Employment or
Disability, but before his or her Retirement Benefit, Termination Benefit or
Disability Benefit is paid in full.   9.2   Payment of Survivor Benefit. If the
Survivor Benefit, calculated as described in Section 9.1 above, is less than
$100,000, such Participant’s Beneficiary(ies) shall receive the Survivor Benefit
in a lump sum payment. If the Survivor Benefit is equal to or greater than
$100,000, the Committee shall, in its sole discretion, pay such Survivor Benefit
to the Participant’s Beneficiary(ies) in a lump sum payment or pursuant to an
Annual Installment Method over a period not to exceed 5 years. The lump sum
payment shall be made, or installment payments shall commence, no later than
sixty (60) days after the date on which the Committee is provided with proof
that is satisfactory to the Committee of the Participant’s death. Remaining
installments, if any, shall be paid no later than sixty (60) days after each
anniversary of the date on which the Committee is provided with proof that is
satisfactory to the Committee of the Participant’s death.

ARTICLE 10
Beneficiary Designation



10.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan

-11-



--------------------------------------------------------------------------------



 



    may be the same as or different from the Beneficiary designation under any
other plan of an Employer in which the Participant participates.   10.2  
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary and if
the Committee requires that a spousal consent be obtained with respect to such
Participant, a spousal consent, in the form designated by the Committee, must be
signed by that Participant’s spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.   10.3  
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.   10.4   No Beneficiary Designation. If a Participant fails to
designate a Beneficiary as provided in Sections 10.1, 10.2 and 10.3 above or, if
all designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.   10.5   Doubt as to Beneficiary. If
the Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s satisfaction.   10.6   Discharge of
Obligations. The payment of benefits under the Plan to a Beneficiary shall fully
and completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.

-12-



--------------------------------------------------------------------------------



 



ARTICLE 11
Leave of Absence



11.1   Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid or unpaid leave of absence from the employment of the
Employer for any reason, the Participant shall continue to be considered
employed by the Employer and be eligible for the benefits provided for in
Articles 5, 6, 7 or 9 in accordance with the provisions of those Articles.

ARTICLE 12
Termination, Amendment or Modification



12.1   Termination. Although each Employer anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that any Employer
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, each Employer reserves the right to discontinue its participation
in the Plan and/or to terminate the Plan at any time with respect to any or all
of its participating Employees, by action of its board of directors. Upon the
termination of the Plan with respect to any Employer, the Plan Agreements of the
affected Participants who are employed by that Employer shall terminate and
their Account Balances, determined as if they had experienced (i) a Termination
of Employment on the date of Plan termination; or (ii) if Plan termination
occurs after the date upon which a Participant was eligible to Retire, then with
respect to that Participant as if he or she had Retired on the date of Plan
termination. Such benefits shall be paid to the Participants as follows:
(a) prior to a Change in Control, if the Plan is terminated with respect to all
of its Participants, an Employer shall have the right, in its sole discretion,
and notwithstanding any elections made by the Participant, to pay such benefits
in a lump sum or pursuant to the Annual Installment Method over 15 years, with
amounts credited and debited during the installment period as provided herein;
or (b) prior to a Change in Control, if the Plan is terminated with respect to
less than all of its Participants, an Employer shall be required to pay such
benefits in a lump sum; or (c) after a Change in Control, if the Plan is
terminated with respect to some or all of its Participants, the Employer shall
be required to pay such benefits in a lump sum. The termination of the Plan
shall not adversely affect any Participant or Beneficiary who has become
entitled to the payment of any benefits under the Plan as of the date of
termination; provided, however, that the Employer shall have the right to
accelerate installment payments without a premium or prepayment penalty by
paying the Account Balance in a lump sum or pursuant to an Annual Installment
Method using fewer years.



12.2   Amendment. The Compensation Committee may, at any time, amend or modify
the Plan in whole or in part; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, then with respect to that
Participant as if he or she had Retired as of the effective date of the
amendment or modification, and (ii) no amendment or modification of this
Section 12.2 or Section 13.2 of the Plan shall be effective. The amendment or
modification of the Plan shall not

-13-



--------------------------------------------------------------------------------



 



    affect any Participant or Beneficiary who has become entitled to the payment
of benefits under the Plan as of the date of the amendment or modification;
provided, however, that an Employer shall have the right to accelerate
installment payments by paying the Account Balance in a lump sum or pursuant to
an Annual Installment Method using fewer years.   12.3   Plan Agreement. Despite
the provisions of Sections 12.1 and 12.2 above, if a Participant’s Plan
Agreement contains benefits or limitations that are not in this Plan document,
the Employer may only amend or terminate such provisions with the consent of the
Participant.   12.4   Effect of Payment. The full payment of the applicable
benefit under Articles 4, 5, 6, 7 or 9 of the Plan shall completely discharge
all obligations to a Participant and his or her designated Beneficiaries under
this Plan and the Participant’s Plan Agreement shall terminate.

ARTICLE 13
Administration



13.1   Committee Duties. Except as otherwise provided in this Article 13, this
Plan shall be administered by the Administrative Committee, which shall consist
of the Chief Executive Officer, the Chief Financial Officer and the Chief Human
Resources Officer of the Company. Members of the Committee may be Participants
under this Plan. The Committee shall also have the discretion and authority to
(i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan. Any individual serving on the Committee who is a Participant
shall not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company.   13.2  
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control. Within one-hundred and twenty (120) days following a Change in Control,
an independent third party “Administrator” may be selected by the individual
who, immediately prior to the Change in Control, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”), and approved by the Trustee. The Committee, as
constituted prior to the Change in Control, shall continue to be the
Administrator until the earlier of (i) the date on which such independent third
party is selected and approved, or (ii) the expiration of the one-hundred and
twenty (120) day period following the Change in Control. If an independent third
party is not selected within one-hundred and twenty (120) days of such Change in
Control, the Committee, as described in Section 13.1 above, shall be the
Administrator. The Administrator shall have the discretionary power to determine
all questions arising in connection with the administration of the Plan and the
interpretation of the Plan and Trust including, but not limited to benefit
entitlement determinations; provided, however, upon and after the occurrence of
a Change in Control, the Administrator shall have no power to direct the
investment of Plan or Trust assets or select any investment manager or custodial
firm for the Plan or Trust. Upon and after the occurrence of a Change in
Control, the Company must: (1) pay all reasonable administrative expenses and
fees of the Administrator; (2) indemnify the

-14-



--------------------------------------------------------------------------------



 



    Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Retirement, Disability, death or termination of employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-CEO. Upon and after a Change in Control, the Administrator
may not be terminated by the Company.   13.3   Agents. In the administration of
this Plan, the Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit (including acting through a duly
appointed representative) and may from time to time consult with counsel who may
be counsel to any Employer.   13.4   Binding Effect of Decisions. The decision
or action of the Administrator with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.   13.5
  Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.   13.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 14
Other Benefits and Agreements



14.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided. Any benefits paid under this Plan shall not be
includible in creditable compensation in computing benefits under any employee
benefit plans of the Company, or any Employer, except to the extent provided
thereunder.

-15-



--------------------------------------------------------------------------------



 



ARTICLE 15
Claims Procedures



15.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within sixty (60) days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   15.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, but no later than forty-five (45) days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, the Committee may extend the period for up to thirty
(30) days, provided that written notice of the extension is furnished to the
Claimant prior to the expiration of the initial forty-five (45) day period. If,
prior to the end of the first thirty-day extension period, the Committee
determines that, due to matters beyond its control, a decision cannot be
rendered within that extension period, the period for making the determination
may be extended for up to an additional thirty (30) days, provided that written
notice of the extension is furnished to the Claimant prior to the expiration of
the first thirty (30) day extension period. In no event shall such extensions
exceed a period of sixty (60) days from the end of the initial forty-five
(45) day period. Any extension notice which must be provided to the Claimant
shall indicate the special circumstances requiring an extension of time, the
date by which the Committee expects to render the benefit determination, the
standards on which entitlement to a benefit is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues, and the Claimant shall be afforded at least forty-five
(45) days within which to provide the specified information. The Committee shall
notify the Claimant in writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary;     (iv)   an explanation of
the claim review procedure set forth in Section 15.3 below;

-16-



--------------------------------------------------------------------------------



 



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review;     (vi)  
if the Claimant is requesting a Disability Benefit pursuant to Article 7, the
Claimant must be provided a copy of the internal rule, guideline or protocol
that was relied upon by the Committee to make the adverse determination or a
statement that such rule was relied upon and that a copy of the rule will be
provided to the Claimant free of charge upon request; and     (vii)   if the
Claimant is requesting a Disability Benefit pursuant to Article 7, and the
Committee’s adverse determination is based on a medical necessity or
experimental treatment, the Claimant must be provided with an explanation of the
scientific or clinical judgment for the determination or a statement that such
explanation will be provided free of charge to the Claimant upon request.



15.3   Review of a Denied Claim. On or before one-hundred and eighty (180) days
after receiving a notice from the Committee that a claim has been denied, in
whole or in part, a Claimant (or the Claimant’s duly authorized representative)
may file with the Committee a written request for a review of the denial of the
claim. The Claimant (or the Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;     (b)   may submit written comments or other documents; and/or  
  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.



15.4   Decision on Review. The Committee shall render its decision on review
promptly, and no later than forty-five (45) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial forty-five (45) day period. In
no event shall such extension exceed a period of forty-five (45) days from the
end of the initial forty-five (45) day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Committee expects to render the benefit determination. In rendering
its decision, the Committee shall take into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. Additionally, if the Claimant is requesting a
Disability Benefit pursuant to Article 7, (i) the Committee may not afford
deference to the Committee's initial benefit determination, and (ii) the review
on the appeal conducted by the same individual who made the initial adverse
benefit determination nor the subordinate of such individual. If the Claimant is
requesting a Disability Benefit pursuant to Article 7, and the initial claim was
denied on the grounds of a medical judgment, (1) the Committee must consult with
a health care professional who has appropriate training and experience in the
field of medicine involved with respect to the claim, (2) the health care
professional engaged to review the claim on appeal may not be an individual who
was consulted with respect to the initial benefit decision nor the subordinate
of such individual, and (3) health

-17-



--------------------------------------------------------------------------------



 



care professionals whose advice was obtained with respect to the initial claim
must be identified to the Claimant, even if such advice was not relied upon by
the Committee in making its initial benefit decision. The Committee’s decision
on review must be written in a manner calculated to be understood by the
Claimant, and it must contain:



  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based;     (c)   a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits;     (d)   a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a);     (e)   if the Claimant is
requesting a Disability Benefit pursuant to Article 7, and the Committee makes
an adverse benefit claim determination, a copy of the internal rule, guideline
or protocol that was relied upon by the Committee to make the adverse
determination or a statement that such rule was relied upon and that a copy of
the rule will be provided to the claimant free of charge upon request;     (f)  
if the Claimant is requesting a Disability Benefit pursuant to Article 7, the
Committee makes an adverse benefit claim determination, and the Committee’s
adverse determination is based on a medical necessity or experimental treatment,
an explanation of the scientific or clinical judgment for the determination or a
statement that such explanation will be provided free of charge to the Claimant
upon request; and     (g)   if the Claimant is requesting a Disability Benefit
pursuant to Article 7, the following statement: “You and your plan may have
other voluntary alternative dispute resolution options, such as mediation. One
way to find out what may be available is to contact your local U.S. Department
of Labor Office and your State insurance regulatory agency.”



15.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 15 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 16
Trust



16.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Company may establish a Trust by a trust agreement with a third party,
the trustee, to which each Employer may, in its discretion, contribute cash or
other property, including securities issued by the Company, to provide for the
benefit payments under the Plan.   16.2   Interrelationship of the Plan and the
Trust. The provisions of the Plan and the Plan Agreement shall govern the rights
of a Participant to receive distributions pursuant to the Plan. The provisions
of the Trust shall govern the rights of the Employers, Participants and the

-18-



--------------------------------------------------------------------------------



 



creditors of the Employers to the assets transferred to the Trust. Each Employer
shall at all times remain liable to carry out its obligations under the Plan.



16.3   Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

ARTICLE 17
Miscellaneous



17.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   17.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs and successors shall have no legal or equitable
rights, interests or claims in any property or assets of an Employer. For
purposes of the payment of benefits under this Plan, any and all of an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. An Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   17.3  
Employer’s Liability. An Employer’s liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.   17.4   Nonassignability. Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.   17.5   Not a Contract of Employment. The
terms and conditions of this Plan shall not be deemed to constitute a contract
of employment between any Employer and the Participant. Such employment is
hereby acknowledged to be an “at will” employment relationship that can be
terminated at any time for any reason, or no reason, with or without cause, and
with or without notice, unless expressly provided in a written employment
agreement. Nothing in this Plan shall be deemed to give a Participant the right
to be retained in the service of any Employer as an Employee or to interfere
with the right of any Employer to discipline or discharge the Participant at any
time.

-19-



--------------------------------------------------------------------------------



 



17.6   Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.   17.7   Terms. Whenever any words are used herein
in the masculine, they shall be construed as though they were in the feminine in
all cases where they would so apply; and whenever any words are used herein in
the singular or in the plural, they shall be construed as though they were used
in the plural or the singular, as the case may be, in all cases where they would
so apply.   17.8   Obligations to the Company. If a Participant becomes entitled
to a distribution of benefits under the Plan, and if at such time the
Participant has outstanding any debt, obligation, or other liability
representing an amount owed to the Company, or an Employer, the payment to the
Participant or his or her Beneficiary shall be reduced by, or set off against,
the amount of such indebtedness or claim, and the Participant, as a condition of
participation hereunder, consents to such set-off. In addition to the foregoing,
the payment to a Participant or his or her Beneficiary also shall be reduced by
the Company’s costs and expenses, including reasonable attorneys’ and
accountants’ fees, incurred in defending any claim for benefits brought against
it by such Participant or Beneficiary.   17.9   Captions. The captions of the
articles, sections and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.   17.10   Governing Law. Subject to ERISA, the provisions of this
Plan shall be construed and interpreted according to the internal laws of the
State of Illinois without regard to its conflicts of laws principles.   17.11  
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

         
    
  USF Corporation
Attn: Senior Vice President of Human Resources
8550 W. Bryn Mawr Avenue Suite 700
Chicago, IL 60631
      

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.



17.12   Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

-20-



--------------------------------------------------------------------------------



 



17.13   Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   17.14   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   17.15   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   17.16   Court Order. The Committee is authorized
to make any payments directed by court order in any action in which the Plan or
the Committee has been named as a party. In addition, if a court determines that
a spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse.   17.17   Distribution in the Event of Taxation.



  (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid vested Account Balance under the Plan). The tax liability distribution
shall be made within 90 days of the date when the Participant’s petition is
granted. Such a distribution shall affect and reduce the benefits to be paid
under this Plan.     (b)   Trust. If the Trust terminates in accordance with its
terms and benefits are distributed from the Trust to a Participant in accordance
therewith, the Participant’s benefits under this Plan shall be reduced to the
extent of such distributions.



17.18   Insurance. The Employers, on their own behalf or on behalf of the
trustee of the Trust, and, in their sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
they may choose. The Employers or the trustee of the Trust, as the

-21-



--------------------------------------------------------------------------------



 



case may be, shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Employers shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Employers have applied for insurance.



17.19   Legal Fees To Enforce Rights After Change in Control. The Company and
each Employer is aware that upon the occurrence of a Change in Control, the
Board or the board of directors of a Participant’s Employer (which might then be
composed of new members) or a shareholder of the Company or the Participant’s
Employer, or of any successor corporation might then cause or attempt to cause
the Company, the Participant’s Employer or such successor to refuse to comply
with its obligations under the Plan and might cause or attempt to cause the
Company or the Participant’s Employer to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement thereunder
or, if the Company, such Employer or any other person takes any action to
declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction.

-22-